                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

KENNETH GRAY,

        Plaintiff,                                                      ORDER
   v.
                                                               Case No. 18-cv-958-jdp
RANDALL HEPP ET AL,

        Defendants.


        On December 7, 2018, this court entered an order directing plaintiff Kenneth Gray to

submit by December 28, 2018 an initial partial payment of the filing fee in the amount of

$230.57. Now plaintiff has filed a motion to use release account funds to pay the entire fee

for filing this case. However, with the exception of initial partial payments, federal courts

lack the authority to tell state officials whether and to what extent a prisoner should be able

to withdraw money from a release account.          Therefore, plaintiff cannot use the release

account funds to pay the entire balance of the $350.00 filing fee.

        The only amount plaintiff must pay at this time is the $230.57 initial partial

payment. Before officials take any portion of that amount from plaintiff’s release account,

they may first take from plaintiff’s regular account whatever amount up to the full amount

plaintiff owes.

        Since the court has not yet received plaintiff’s $230.57 initial partial payment and the

deadline is December 28, 2018, the court will provide plaintiff with an enlargement of time

until January 18, 2019 to pay the initial partial payment.




                                               1
                                                 ORDER

        IT IS ORDERED that,

        1.      Plaintiff Kenneth Gray’s motion for use of release account funds to pay the

entire filing fee in this case is DENIED.

        2.      Plaintiff may have until January 18, 2019, to submit a check or money order

made payable to the clerk of court in the amount of $230.57           If by January 18, 2019,

plaintiff fails to make the initial partial payment or show cause for failure to do so, plaintiff

will be held to have withdrawn this action voluntarily and the case will be closed without

prejudice to plaintiff filing at a later date.




                Entered this 28th day of December, 2018.

                                        BY THE COURT:

                                        /s/

                                        PETER OPPENEER
                                        Magistrate Judge




                                                   2
